Citation Nr: 0403600	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-12 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for anemia.

2.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for kidney disease.

3.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for headaches.

4.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for sinusitis.

5.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for a stomach condition.

6.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for right-sided hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1986 to March 
1991.

This appeal is from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office, which found that new and material evidence 
had not been presented or secured to reopen any of the claims 
at issue, each of which was the subject of a prior, final 
denial.

This matter of entitlement to service connection for right-
sided hearing loss is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  The reasons 
for the remand are discussed in the REMAND appended to this 
decision.


FINDINGS OF FACT

1.  In June 1997, VA denied service connection for anemia, 
kidney disease, headaches, sinusitis, a stomach condition, 
and right-sided hearing loss and notified the veteran of that 
decision and of his appellate rights.

2.  The veteran did not initiate an appeal from the June 1997 
rating decision within one year after the date of the letter 
notifying him of the decision.

3.  The evidence submitted since the June 1997 rating 
decision, with respect to the claim for service connection 
for anemia, kidney disease, headaches, sinusitis and a 
stomach condition includes evidence which has been previously 
submitted, which does not bear directly and substantially 
upon the specific matter of whether these disorders were 
incurred in during service or aggravated by service, which 
under consideration, was cumulative or redundant, and which 
by itself or in connection with evidence previously assembled 
was not so significant that it must be considered in order to 
fairly decide the merits of the claim.

4.  The evidence submitted since the June 1997 rating 
decision with respect to the for right-sided hearing loss 
includes evidence which bears directly and substantially upon 
the specific matter of whether the veteran has a for right-
sided hearing loss   that was incurred in or aggravated by 
service.  


CONCLUSION OF LAW

1.  The June 1997 rating decision denying service connection 
for anemia, kidney disease, headaches, sinusitis, a stomach 
condition, and right-sided hearing loss is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2003).

2.  New and material evidence has not been presented or 
secured to reopen claims of entitlement to service connection 
for anemia, kidney disease, headaches, sinusitis, a stomach 
condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  New and material evidence has been presented to reopen a 
claim of entitlement to service connection for right-sided 
hearing loss, and the claim must be reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified. 
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.  

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2003).  The veteran filed the sole form necessary 
to prosecute his claims in May 1991.  In October 2000, a 
statement in support of claim was received from the veteran 
which was accepted as the veteran's application to reopen 
claims for service connection for anemia, kidney disease, 
headaches, sinusitis, a stomach condition, and right-sided 
hearing loss.  VA has also provided the veteran forms to 
authorize the release of private medical information to VA.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2003); but see Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003) (invalidating 
30-day response time prescribed in 38 C.F.R. § 3.159(b)).  VA 
notified the veteran by letter of December 2000 of the 
information and evidence necessary to substantiate his claim.  
This letter was legally correct as regards an application to 
reopen a finally denied claim under the rules then in effect 
governing VA's duty to assist claimants seeking to reopen 
such claim, as is discussed below.  Another letter to the 
veteran of January 2002 offered assistance to obtain evidence 
that VA was not legally mandated to afford in the context of 
an application to reopen previously denied claims, again, 
discussed below.  Whereas the veteran did not request and VA 
did not refuse any assistance, the offer of assistance that 
the veteran did not invoke did not prejudice him.

Generally under the VCAA, VA must make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Although a person 
seeking to reopen a claim is a claimant under the terms of 
the VCAA and the duty to notify pertains to claimants (see 
Quartuccio, 16 Vet. App. at 187), the duty to assist in 
obtaining evidence necessary to substantiate a claim does not 
apply to applications filed before August 29, 2001, to reopen 
a previously disallowed claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (applicability rules for 38 C.F.R. § 3.159 as amended).  
Under the law in effect at the time of the veteran's 
September 2000 application to reopen his claims, VA had no 
duty to assist him to develop evidence in support of his 
claim until the previously disallowed claim was reopened.  
See Elkins v. West, 12 Vet. App. 209, 218 (1999).  
Nonetheless, VA has over the years and through several 
readjudications of these claims assisted the veteran to 
obtain evidence.  See 38 U.S.C.A. § 5107(a) (West 1991); 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  VA sought and obtained 
private medical records from Dr. Gibbons in October 2002.  
Consequently, the veteran has had the benefit of VA 
assistance to obtain evidence in his claim beyond that to 
which he has been entitled either before or since the 
enactment of the VCAA.  Additionally, VA obtained service 
medical records in June 1991 and a negative response directly 
from a service hospital in March 1992 in conjunction with the 
initial claim in this case.  VA has assisted the veteran to 
obtain evidence necessary to substantiate his claim beyond 
the extent mandated by the law and regulations applicable to 
his case.  VA also obtained additional service medical 
records in May 1994 in conjunction with the veteran's first 
application to reopen the claim.  VA has obtained available 
VA medical records, but obtaining such action is mandated 
independently of the VCAA.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

VA is not obligated to assist in developing evidence to 
reopen a previously denied claim by providing medical 
examinations or obtaining a medical opinion until the claim 
is reopened.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(applicability of 38 C.F.R. § 3.159(c)(4)(iii)). 

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2003).  There has been no failure to 
obtain evidence in conjunction with the veteran's September 
2000 claim.

The Board sees no areas in which further development is 
needed.  The file reflects application and fulfillment of the 
requirements of the VCAA by the RO.  The RO erroneously cited 
38 C.F.R. § 3.159 in an August 2003 supplemental statement of 
the case (citing the version pre-dating August 29, 2001), and 
erroneously cited 38 C.F.R. § 3.156(a) in the May 2002 
statement of the case (citing the new version, which is 
inapplicable to claims to reopen filed in September 2000).  
However, these misstatements of law did not vitiate 
compliance with the VCAA in this case.  There would be no 
possible benefit to delaying Board consideration of this case 
to permit citation to the VCAA to be provided to the veteran.  
He has, in fact, been informed of its substance, and its 
substance has been applied in his case.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial citation to the VCAA, poses no 
risk of prejudice to the appellant.  Inducing the veteran to 
attempt to meet a more burdensome definition of new and 
material evidence inures to his benefit by provoking 
submission of more persuasive evidence than he might 
otherwise have submitted.  Whereas the Board will apply the 
correct definition of new and material evidence in this case, 
discussed below, the veteran is not prejudiced by the 
misstatement in the SOC.  Likewise, the misstatement of 
38 C.F.R. § 3.159 in the SSOC does not prejudice the veteran, 
because VA's execusion of its obligations under VCAA consists 
of performing the mandated duties, not in reciting the 
regulation.   See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (remand to cure defect in SOC 
unnecessary if defect did not prejudice the interests of the 
appellant).  Additionally, the Board's consideration of the 
VCAA regulations in the first instance is not prejudicial to 
the appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

II.  New and Material Evidence

VA initially denied the claims at issue in this case in April 
1992 and notified him of the decision and of his appellate 
rights by letter of April 1992.  The veteran did not file a 
notice of disagreement within one year after the date of the 
notice letter.  VA again adjudicated the claims and others in 
December 1993.  The veteran filed a notice of disagreement 
(NOD) in January 1994.  The veteran had previously initiated 
appeal from the other claims adjudicated in December 1993, in 
response to which the RO had issued an SOC.  The RO addressed 
the January 1994 NOD in a July 1995 SSOC.  Compare 38 C.F.R. 
§§ 19.31, 20.303(c) (1995) (providing for an SSOC to address 
issues not addressed in an original SOC and requiring 
perfection of appeal within 60 days of issuance of the SSOC 
in such circumstances) with 38 C.F.R. § 19.31 (2003) 
(precluding initial announcement of an adjudication in an 
SSOC) and 68 Fed. Reg. 64805 (Nov. 17, 2003) (to be codified 
at 38 C.F.R. § 20.303(c) (eliminating requirement of response 
to SSOC within 60 days of date of SSOC to perfect appeal).  
The veteran filed a substantive appeal in November 1995, 
later than the 60 days permitted to respond to the SSOC, and 
the appeal lapsed without being perfected.

The RO again denied the veteran's claims for service 
connection in June 1997, finding there was no new and 
material evidence to reopen any of the claims.  The RO 
notified the veteran of the decision and of his appellate 
rights by letter of by June 5, 1997. The veteran did not 
appeal within one year of the date of the letter notifying 
him of each denial, that decision became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.160(d) (2002); see also 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993) (section 
7105(c) finality also subject to section 5108 exception).  To 
reopen the claim, new and material evidence must be presented 
or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board 
does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  No other standard than 
that articulated in the regulation applies to the 
determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This claim to 
reopen was already pending on the effective date of the most 
recent amendment of 38 C.F.R. § 3.156(a), which expressly 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
Consequently, this appeal is decided under the older version 
of the regulations.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since June 3, 1997 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since June 1997 to "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

The initial rating decision of April 1992 reviewed service 
records that the veteran purportedly furnished; the RO noted 
a negative response from the service department to a VA 
request for service records.  However, the claims file 
contains service records that VA received from the National 
Personnel Record Center (NPRC) on June 21, 1991, under cover 
of the NPRC's June 18, 1991, transmittal document.  The April 
1992 rating decision also reviewed VA examination reports of 
August 1991.

The report of a service medical evaluation board diagnosed 
anemia consistent with low blood iron, which an addendum 
report showed resolved, muscle tension headaches, mid-
epigastric pain possibly secondary to use of non-steroidal 
antiinflammatory drugs versus peptic ulcer disease, which the 
board opined could explain the anemia.  The service medical 
records available to the April 1992 rating decision showed 
the veteran complained of and had treatment for sinus pain in 
a right sinus and headaches, dizziness and one instance of 
vomiting; a spinal tap and computed tomography (CT) scan of 
the brain were negative; no diagnosis was rendered.

On VA examinations in August 1991 the veteran complained, in 
pertinent part, of sinus problems, runny nose, headaches, and 
watery eyes.  The examiner took a clinical history from the 
veteran.  The veteran described his headaches and reported a 
past diagnosis of tension headaches.  He reported one episode 
of hematemesis in 1987 without recurrence and he denied any 
rectal bleeding or melena; he felt stomach pain was due to 
intermittent gas.  He reported the ultimate finding in 
service that he did not have anemia.  He reported a 
questionably normal intravenous pyelogram (IVP) in service.  
The veteran complained of sinus pain and pressure in the 
maxillary and ethmoid sinus area.  He complained of decreased 
auditory acuity in the left ear without history of acoustic 
trauma or otorrhea.  After clinical general medical 
examination, negative x-ray study of the sinuses, negative 
upper GI series and audiogram, essentially normal esophogram 
with video, complete blood count with differential, and 
urinalysis, the diagnoses were, in pertinent part, history of 
tension headaches, normal stomach on upper GI, no history of 
anemia, no history of kidney problems, history of sinusitis, 
and sensorineural hearing loss, right ear [sic].  (The Board 
concludes a patent error in the diagnosis of right-sided 
rather than left-sided hearing loss, because the audiology 
report states just the opposite, and the audiometry data 
table shows just the opposite.)  In April 1992, the RO denied 
the veteran's claims for service connection for sinus, 
bilateral hearing loss, kidney disease, headaches, and 
anemia. 

In May 1992, the RO reconsidered the veteran's claim based on 
records from Ireland Army Hospital, where the veteran was 
hospitalized on conjunction with the medical evaluation board 
proceedings.  The evidence recapitulated the medical 
evaluation board report.  Finding nothing new in the 
evidence, the rating action confirmed the prior decision.

On VA examination for hypertension in July 1993, the veteran 
reported that he passed a kidney stone in 1988, but he was 
"o.k. now."  He reported stomach problems consistent with 
heartburn since 1990 related to medication, which he 
discontinued, but that heartburn remained an intermittent 
problem; he denied hematemesis or melena.  He reported 
persistent sinus and sneezing problems since 1988.  He 
reported localized headaches three times a week that resolved 
with aspirin.  He denied frequent urination, low abdominal 
pain, tenesmus, incontinence or cramps.  Upon clinical 
examination and diagnostic tests, the diagnoses were, in 
pertinent part, history of sinus problems, not found by 
radiology or clinical examination; rhinitis, probably 
allergic; normocytic anemia, very mild; veteran's history of 
tension headaches; veteran's history of pyrosis with normal 
GI series in August 1993, and hearing loss, left side.  The 
RO denied the claims in December 1993, finding the evidence 
did not show incurrence of chronic conditions in service or 
it showed the claimed condition did not exist currently.

Audiology examination in September 1993 continued to show 
decreased hearing acuity on the right side, much diminished 
since the last examination, and normal hearing on the left 
side.  A December 1993 rating decision continued denial of 
service connection for bilateral hearing loss, because the 
record still lacked evidence of incurrence of left-sided 
hearing loss in service.

In April 1994, the veteran furnished additional service 
medical records.  In May 1994, the NPRC furnished service 
medical records.  These are apparently commingled in the 
claims file.  They comprise duplicates of the service medical 
records previously obtained and others newly of record.

In July 1995, VA reviewed the service medical records, which 
showed complaints, treatment, and some diagnoses for the 
several claims at issue, except for right-sided hearing loss, 
which was not shown.  A November 1990 service medical record 
specifically noted asymmetrical hearing loss.  The July 1986 
entrance physical examination revealed left-sided hearing 
loss, and the veteran entered service with a permanent H-2 
profile for diminished hearing on the PULHES evaluation of 
physical fitness.  The later finding of asymmetrical hearing 
loss is consistent, even though it did not note which side 
had the hearing loss.  Upon comparison of the newly received 
service medical records with VA examinations in July to 
September 1993, the RO decided that the veteran did not 
currently have certain of the medical conditions claimed as 
chronic and incurred in service and that the evidence showed 
lack of continuity of others, which were thus shown not 
incurred in service in the absence of evidence of chronicity 
in service.

VA again considered the veteran's claims in June 1997, 
specifically to determine whether new and material evidence 
had been submitted requiring that the claim be reopened.  See 
38 U.S.C.A. § 5108 (West 2002).  VA reviewed VA and private 
medical records submitted since the last rating decision in 
reference to the materials previously of record.  These dated 
from April 1993 to October 1996, including duplicates of 
previously filed records.  On April 1993 on VA follow-up for 
hypertension, the veteran reported having no headaches.  The 
veteran sought VA treatment for complaints of sinus 
congestion and headaches repeatedly from May 1993 to April 
1994, assessed variously as allergic rhinitis, sinusitis, and 
question of sinus infection.  No definitive diagnosis was 
made.  A private physician treated the veteran in December 
1995 for complaints of frontal and maxillary sinus pain and 
post-nasal drip, assessed as sinusitis and tonsillitis; the 
veteran reported a long history of sinusitis.

The veteran had a complete normal UGI study in June 1994, 
showing no evidence of esophageal, peptic, duodenal or upper 
small intestine disease.  In October 1996, VA received 
duplicates of July and August 1991 VA examinations showing 
normal right-sided hearing and of other August 1991 medical 
records.  VA found that the duplicates of documents not 
previously filed were not new and that the new medical 
evidence either did not show current diagnoses or did not 
show a link between current findings and service.  The RO 
denied the claims for lack of new and material evidence.  The 
veteran did not initiate an appeal during the year following 
the date of the notice of the decision.  38 U.S.C.A. 
§ 7105(c) (West 2002).

Since June 1997, the veteran has submitted or VA has obtained 
VA and private medical records from July 1993 to August 2002.  
These included the reports of August 1993 and June 1994 UGI 
studies and the report of August 1993 pelvic echogram and 
bone-scan of the kidneys, a report of hematology findings in 
conjunction with examination of Reiter's syndrome, treatment 
records showing complaints of stomach distress, sinus 
congestion, headaches, right-sided ear aches with complaints 
of decreased hearing, and audiometry studies to evaluate 
hearing acuity and assess the efficacy of hearing aids.  Some 
of the documents submitted since June 1997 were duplicates of 
documents submitted previously.  By definition they are not 
new evidence and thus cannot be new and material.  They are 
not discussed further.

A.  Anemia

No evidence submitted since June 1997 shows the veteran to 
have anemia.  A December 1998 VA complete blood count 
hematology study was within normal limits.  Thus, the only 
new evidence pertinent to the claim is adverse to it.  
Adverse evidence is not material evidence to reopen a claim.  
Villalobos v. Principi, 3 Vet. App. 450 (1992).  New and 
material evidence has not been presented or secured to reopen 
this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

B.  Kidney Disease

The only evidence pertinent to kidney disease secured since 
June 1997 is the negative August 1993 report of a pelvic 
echogram and B-scan.  It represents the entire report of 
results from a VA examination report of record in December 
1993.  Consequently, the complete report is cumulative 
evidence.  It proves a point already proven, the findings of 
the diagnostic studies.  Cumulative evidence is not new and 
material.  38 C.F.R. § 3.156(a) (2001).  Additionally, in 
showing negative findings, i.e., that the veteran does not 
have kidney disease, the report is also adverse to his claim 
and cannot be material evidence.  Villalobos, 3 Vet. App. 
450.  New and material evidence has not been presented or 
secured to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

C.  Headaches

Since June 1997, the veteran has submitted 1995 treatment 
records from Dr. Ambrozic, who saw him for complaints of 
headaches, nausea, and job stress.  Dr. Ambrozic assessed 
these complaints as symptoms of hypertension and anxiety.  He 
did not associate them with service or diagnose a discrete 
headache disorder.  A March 1999 VA outpatient treatment 
record noted the veteran's complaint of headaches.  Neither 
notation affords a more complete picture of the circumstances 
surrounding the onset of the claimed disability in service.  
Hodge, 155 F.3d 1356.  They do not bear directly and 
substantially on the matter to be determined, nor are they so 
significant that the claim must be reopened and reviewed to 
decide it fairly.  38 C.F.R. § 3.156(a) (2001).

D.  Sinusitis

Since June 1997, the veteran has submitted or VA has obtained 
an August 1997 treatment record showing complaints of sore 
throat and sinus drainage assessed as allergic rhinitis.  
There is no other reference to upper respiratory symptoms.  
This assessment of a condition other than the veteran claims, 
absent medical opinion that it represents continuity of 
symptomatology with the condition noted in service or is 
otherwise related to service, does not bear directly and 
substantially on the matter to be determined, nor is it so 
significant that the claim must be reopened and reviewed to 
decide it fairly.  38 C.F.R. § 3.156(a) (2001).

E.  Stomach Condition

Since June 1997, the veteran has submitted March 1994 
treatment notes from Dr. Ambrozic showing complaints of 
frequent episodes of stomach pain completely relieved by 
Maalox, which the doctor assessed as gastritis.  The 
treatment note is silent about the time or circumstances of 
onset of the symptoms.  The March 1994 clinical impression of 
gastritis was new evidence, but it did not show any 
connection between the current finding and stomach complaints 
in service.  It did not show a more complete picture of the 
circumstances surrounding the onset of the claimed 
disability.  Hodge, 155 F.3d 1356.

A June 1994 UGI study reports showed no pathology of the 
epigastric system, showing normal esophagus, stomach, 
duodenum or the visualized small bowel.  This evidence is 
consistent with and cumulative of the previously submitted 
August 1993 UGI study.  It is adverse evidence that cannot be 
material to reopening the claim.  Villalobos, 3 Vet. App. 
450.  An August 1998 treatment note from Dr. Ambrozic showed 
GERD (gastroesophageal reflux disease) was stable, but the 
report is uninformative about the time and circumstances of 
onset of GERD.  Consequently, even if the claim for stomach 
condition were construed to encompass GERD, the report does 
not provide a more complete picture of the circumstances of 
the origin of the condition in service or otherwise bear 
directly and substantially on the matter to be determined, 
nor is it so significant that the claim must be reopened and 
reviewed to decide it fairly.  38 C.F.R. § 3.156(a) (2001).

F.  Right-sided Hearing Loss

Since June 1997, the veteran has submitted or VA has obtained 
records of treatment for otitis media in the right ear that 
are informative about hearing loss and consequently material 
to the claim.  An audiology study of May 1999 shows right-
sided hearing loss of sufficient degree to meet the 
regulatory definition of hearing impairment for VA purposes, 
which no report previously of record had done.  This provided 
a factual predicate for service connection previously lacking 
and therefore bears directly and substantially on the matter 
to be decided.  The veteran reported that he was exposed to 
noise in service to a VA audiologist in September 2000 who 
examined him for hearing aids.  This exposure was not 
previously shown in the service records and constitutes lay 
evidence of the circumstances in service of the onset of the 
claimed disability.  Hodge, 155 F.3d 1356.  Although the 
veteran lacks the medical expertise to diagnose his own 
hearing loss, he is competent to report noise exposure, as a 
layperson understands it.  It is this newly provided factual 
predicate for service connection in the context of this case 
that renders the new testimony material.  Given the very low 
threshold that new and material evidence represents as a 
burden to reopening claim, Hodge, 155 F.3d 1356, this 
evidence is of such significance that the claim must be 
reopened and reviewed to decide it fairly.  38 C.F.R. 
§ 3.156(a) (2001).

The evidence of record leaves several unanswered medical 
questions that must be resolved to decide the claim.  Thus, 
the Board cannot reach a final decision at this time without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 389 (1993); VAOPGCPREC 16-92.  The details of the 
further development necessary are discussed in the REMAND 
below.




ORDER

Whereas new and material evidence has not been received or 
secured to reopen claims of entitlement to service connection 
for anemia, kidney disease, headaches, sinusitis, or stomach 
condition, those claims are denied.

Whereas new and material evidence has been received to reopen 
a claim of entitlement to service connection for right-sided 
hearing loss, the claim to that extent is granted.


REMAND

The veteran has not had a VA audiology examination to develop 
a nexus opinion.  There is no separation examination report 
of record to compare with the entrance examination that 
showed left-sided hearing loss and right-sided data that did 
not then satisfy the VA regulatory criteria for impaired 
hearing disability.  In the absence of service records, VA 
must take great care in developing and explaining the reasons 
and bases for its decisions.  O'hare v. Derwinski, 1 Vet. 
App. 365 (1991).  In this case, VA can exercise this 
diligence by obtaining an examination aimed at determining 
the etiology of the right-sided hearing loss in light of the 
current and historical data and the veteran's newly reported 
history of noise exposure.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act of 2000 are completed.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002).  Any notice given the 
veteran pursuant to section 5103(b)(1) 
must satisfy the timing requirements of 
the statute as articulated in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).

The RO must convey (1) the information 
and evidence not of record that is 
necessary to substantiate the claim; (2) 
the information and evidence that the VA 
will seek to provide; (3) the information 
and evidence that the claimant is 
expected to provide; and (4) notice that 
the claimant is to provide any evidence 
in his or her possession that pertains to 
the claim.  Duplicate copies of evidence 
currently in the file need not be 
submitted.  

2.  Schedule the veteran for an audiology 
examination to determine the etiology of 
the veteran's right-sided hearing loss.  
Provide the examiner with the claims 
file.  The examiner should make a 
longitudinal review of the audiology and 
ENT records in the claims file from the 
1986 entrance examination to the present, 
take a clinical history from the veteran, 
and provide an opinion of whether it is 
less than, equal to, or greater than 50 
percent probable that the veteran's 
right-sided hearing loss originated in 
service.

3.  Readjudicate the claim for service 
connection for right-sided hearing loss.  
If it is not granted, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



